
	

114 HRES 355 : Raising a question of the privileges of the House.
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 355
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Ms. Pelosi submitted the following resolution
		
		
			July 9, 2015
			By motion of the House, referred to the Committee on House Administration
		
		RESOLUTION
		Raising a question of the privileges of the House.
	
	
 Whereas, at 4 p.m. today, July 9th, the Governor of South Carolina will sign legislation to remove the display of the Confederate battle flag;Whereas, on December 20, 1860, South Carolina became the first State to secede from the Union; Whereas, on January 9, 1861, Mississippi seceded from the Union, stating in its Declaration of Immediate Causes that [o]ur position is thoroughly identified with the institution of slavery—the greatest material interest of the world.;
 Whereas, on February 9, 1861, the Confederate States of America was formed with a group of 11 States as a purported sovereign nation and with Jefferson Davis of Mississippi as its president;
 Whereas, on March 11, 1861, the Confederate States of America adopted its own constitution; Whereas, on April 12, 1861, the Confederate States of America fired shots upon Fort Sumter in Charleston, South Carolina, effectively beginning the Civil War;
 Whereas the United States did not recognize the Confederate States of America as a sovereign nation, but rather as a rebel insurrection, and took to military battle to bring the rogue States back into the Union;
 Whereas, on April 9, 1865, General Robert E. Lee surrendered to General Ulysses S. Grant at Appomattox Court House in Virginia, effectively, ending the Civil War and preserving the Union;
 Whereas during the Civil War, the Confederate States of America used the Navy Jack, Battle Flag, and other imagery as symbols of the Confederate armed forces;
 Whereas since the end of the Civil War, the Navy Jack, Confederate battle flag, and other imagery of the Confederacy have been appropriated by groups as symbols of hate, terror, intolerance, and as supportive of the institution of slavery;
 Whereas groups such as the Ku Klux Klan and other White supremacist groups utilize Confederate imagery to frighten, terrorize, and cause harm to groups of people toward whom they have hateful intent, including African-Americans, Hispanic-Americans, and Jewish Americans;
 Whereas many State and Federal political leaders, including United States Senators Thad Cochran and Roger Wicker, along with Mississippi House Speaker Philip Gunn and other State leaders, have spoken out and advocated for the removal of the imagery of the Confederacy on Mississippi’s State flag;
 Whereas many Members of Congress, including Speaker John Boehner, support the removal of the Confederate flag from the grounds of South Carolina’s capitol;
 Whereas Speaker John Boehner released a statement on the issue saying, I commend Governor Nikki Haley and other South Carolina leaders in their effort to remove the Confederate flag from Statehouse grounds. In his second inaugural address 150 years ago, and a month before his assassination, President Abraham Lincoln ended his speech with these powerful words, which are as meaningful today as when they were spoken on the East Front of the Capitol on March 4, 1865: With malice toward none, with charity for all, with firmness in the right as God gives us to see the right, let us strive on to finish the work we are in, to bind up the nation’s wounds, to care for him who shall have borne the battle and for his widow and his orphan, to do all which may achieve and cherish a just and lasting peace among ourselves and with all nations. ;
 Whereas the House of Representatives has several State flags with imagery of the Confederacy throughout its main structures and House office buildings;
 Whereas it is an uncontroverted fact that symbols of the Confederacy offend and insult many members of the general public who use the hallways of Congress each day;
 Whereas Congress has never permanently recognized in its hallways the symbols of sovereign nations with whom it has gone to war or rogue entities such as the Confederate States of America;
 Whereas continuing to display a symbol of hatred, oppression, and insurrection that nearly tore our Union apart and that is known to offend many groups throughout the country would irreparably damage the reputation of this august institution and offend the very dignity of the House of Representatives; and
 Whereas this impairment of the dignity of the House and its Members constitutes a violation under rule IX of the Rules of the House of Representatives of the One Hundred Fourteenth Congress: Now, therefore, be it
		
	
 That the Speaker of the House of Representatives shall remove any State flag containing any portion of the Confederate battle flag, other than a flag displayed by the office of a Member of the House, from any area within the House wing of the Capitol or any House office building, and shall donate any such flag to the Library of Congress.
		
